DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application filed on November 19, 2021 regarding Application No. 17/531,146.  Claims 1-20 are pending.


Priority
This application claims benefit of priority under 35 U.S.C. §119 (e) from provisional U.S. Patent Application No. 63/116,523, filed on November 20, 2020.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.  Please note that the Office has included the application number, filing date, and art unit number on the IDS.


Claim Objections
Claims 9, 13, 19, and 20 are objected to for the reasons discussed below.

Regarding claims 9 and 13, “the distance” in each claim should be changed to “a distance” since the term was not previously recited.

Regarding claim 19, “the plurality of volume holograms are vertically stacked” may need to be changed to “the plurality of volume holograms is vertically stacked”.  See similar language in claim 6.

Regarding claim 20, “the first non-planar surface” in the second to last line should be changed to “the first non-planar major surface” to correspond to the term previously recited.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: 
display light 145 appears to be mislabeled 150 in line 1 of [0016] of Cakmakci ‘016 (US 2016/0357016 A1).
transparent combiner 100a appears to be labeled as 100 in FIG. 1A of Potnis (US 2018/0348527 A1).  See [0034] and [0041].

Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cakmakci et al. in US 2016/0357016 A1 (hereinafter Cakmakci ‘016) in view of Kress et al. in US 2014/0232651 A1 (hereinafter Kress).


Regarding claim 14, Cakmakci ‘016 teaches:
A head-mounted display (300; FIGs. 3A-B and [0025], see also FIG. 4, [0013], and [0027]) comprising: 
a display (150; FIG. 1 and [0014]) housed within a support structure (frame; FIGs. 3A-B and [0025]) of the head-mounted display (FIGs. 3A-B and [0025]); 
a lightguide (105; FIG. 1 and [0013], see also FIGs. 2 and 5-6D) supported by the support structure (FIGs. 3A-B and [0025]) and optically coupled to the display (see FIG. 1, see also FIG. 2), the lightguide comprising: 
an incoupler (115; FIG. 1 and [0013]) configured to receive light (145; FIG. 1 and [0016]) emitted from the display (FIG. 1, [0014], and [0016]) (FIG. 1 and [0016]) and to direct the received light into the lightguide (FIG. 1 and [0016]); 
a first non-planar major surface (135; FIG. 1 and [0013]) and a second non-planar major surface (140; FIG. 1 and [0013]) configured to reflect the light directed into the lightguide by the incoupler (FIG. 1 and [0014], see also [0016]); and 
an outcoupler (125; FIG. 1 and [0013]) configured to receive light reflected from at least one of the first major surface and the second major surface (FIG. 1 and [0016]).  
	However, it is noted that Cakmakci ‘016 does not teach:
		said display is a microdisplay; and
said outcoupler comprising a plurality of volume holograms configured as claimed, wherein the plurality of volume holograms are further configured to direct the light out of the lightguide.
	Kress teaches:
a microdisplay (205; see FIGs. 1A and 2A and [0018]); and
an outcoupler (231-233; FIG. 2A and [0026]) comprising a plurality of volume holograms (231-233; FIG. 2A and [0022]) (FIG. 2A), wherein the plurality of volume holograms are further configured to direct light out of a lightrelay (265; FIG. 2A and [0022]) (FIG. 2A and [0026], see also [0028]-[0030]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the display and outcoupler taught by Cakmakci ‘016 with: the features taught by Kress, such that Cakmakci ‘016 as modified teaches: the claimed features, to provide image display and “various optical functionalities….”  (Kress: [0023]).

	Regarding claim 15, Cakmakci ‘016 as modified by Kress teaches:
The head-mounted display of claim 14, wherein a first volume hologram (Kress: 231; FIG. 2A and [0022]) of the plurality of volume holograms is configured to have angle selectivity for light incident on the first volume hologram at a first angle (Kress: incident angle at which a first spectrum of display light is reflected by 231; FIG. 2A, [0026], [0028] (on-Bragg for the first spectrum and angle), and [0032]) (Kress: FIG. 2A, [0026], ]0028], [0031], and [0032], see also [0023]).  


Regarding claim 16, Cakmakci ‘016 as modified by Kress teaches:
The head-mounted display of claim 15, wherein a second volume hologram (Kress: 232; FIG. 2A and [0022]) of the plurality of volume holograms is configured to have angle selectivity for light incident on the second volume hologram at a second angle (Kress: incident angle at which a second spectrum of display light is reflected by 232; FIG. 2A, [0026], [0029] (on-Bragg for the second spectrum and angle), and [0032]) (Kress: [0026], [0029], and [0032], see also [0023] and [0028]), the second angle being different from the first angle (Kress: FIG. 2A, [0023], [0026], [0028], [0029], [0031], and [0032]).  

	Regarding claim 17, Cakmakci ‘016 as modified by Kress teaches:
The head-mounted display of claim 16, wherein the first volume hologram is configured to transmit light that is incident on the first volume hologram at an angle other than the first angle (Kress: incident angle at which display light is transmitted by 231; FIG. 2A, [0026], [0028], [0031], and [0032]) (Kress: FIG. 2A, [0026], ]0028], [0031], and [0032], see also [0023]).  

	Regarding claim 18, Cakmakci ‘016 as modified by Kress teaches:
The head-mounted display of claim 16, wherein the second volume hologram is configured to transmit light that is incident on the second volume hologram at an angle other than the second angle (Kress: incident angle at which display light is transmitted by 232; FIG. 2A, [0026], [0029], [0031], and [0032]) (Kress: FIG. 2A, [0026], [0029], [0031], [0032], see also [0023]).  

Regarding claim 19, Cakmakci ‘016 as modified by Kress teaches:
The head-mounted display of claim 14, wherein the plurality of volume holograms are vertically stacked within the lightguide (Cakmakci ‘016: the lightguide; Kress: in a 205 to 265 direction in FIG. 2A where bottom, top, left, and right sides correspond to 205, opposite to 205, EXTERNAL SCENE-SIDE, and EYE-WARD SIDE, respectively) and aligned to be parallel (Kress: FIG. 2A).  

Regarding claim 20, this claim is rejected under similar rationale as claim 19 above.
	However, it is noted that claim 20 differs from claim 19 above in that the following are additionally recited:
wherein each of the plurality of volume holograms is disposed within the lightguide at an angle relative to the first non-planar surface that is unique from the angles at which the other of the plurality of volume holograms are disposed,
which is taught by Cakmakci ‘016 as modified by Kress (i.e., the plurality of volume holograms angled relative to EYE-WARD SIDE in FIG. 2A of Kress disposed within the curved lightguide of Cakmakci ‘016).

Regarding claim 1, Cakmakci ‘016 is modified in the same manner and for the same reason set forth in the discussion of claim 14 above.  Thus, claim 1 is rejected under similar rationale as claim 14 above.

	Regarding claims 2-5, 6, and 8 these claims are rejected under similar rationale as claim 15-18, 19 (or 20), and 20 above, respectively.

	Regarding claim 7, this claim is rejected under similar rationale as claim 19 above.
	However, it is noted that claim 7 differs from claim 19 above in that the following is additionally recited:
		said aligned to be parallel is within the lightguide,
which is taught by Cakmakci ‘016 as modified by Kress (Cakmakci ‘016: the lightguide; Kress: FIG. 2A).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cakmakci ‘016 in view of Kress, in further view of Cakmakci et al. in US 9,632,312 B1 (hereinafter Cakmakci ‘312).

Regarding claim 9, Cakmakci ‘016 as modified by Kress teaches:
The lightguide of claim 1.
However, it is noted that Cakmakci ‘016 as modified by Kress does not explicitly teach:
wherein the distance between the first non-planar major surface and the second non-planar major surface is approximately 2mm.
	Cakmakci ‘312 teaches:
wherein the distance between a first non-planar major surface (225; FIG. 2A and col. 3, ll. 18-20) and a second non-planar major surface (230; FIG. 2A and col. 3, ll. 18-21) is approximately 2mm (col. 3, ll. 22-23 (“the external world surface 230 and the eye-ward facing surface 225 are spaced approximately 2 mm apart”)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: the feature taught by Cakmakci ‘312, to provide a thin eyepiece.  (Cakmakci ‘016: see [0019]; Cakmakci ‘312: see col. 3, ll. 22-24).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cakmakci ‘016 in view of Potnis et al. in US 2018/0348527 A1 (hereinafter Potnis).

Regarding claim 10, Cakmakci ‘016 teaches:
A lightguide (105; FIG. 1 and [0013], see also FIGs. 2 and 5-6D) comprising: 
an incoupler (115; FIG. 1 and [0013]) configured to receive light (145; FIG. 1 and [0016]) emitted from a display (150; FIG. 1, [0014], and [0016]) (FIG. 1 and [0016]) and to direct the received light into the lightguide (FIG. 1 and [0016]); 
a first non-planar major surface (135; FIG. 1 and [0013]) and a second non-planar major surface (140; FIG. 1 and [0013]) configured to reflect the light directed into the lightguide by the incoupler (FIG. 1 and [0014], see also [0016]); and 
an outcoupler (125; FIG. 1 and [0013]) configured to receive light reflected from at least one of the first major surface and the second major surface (FIG. 1 and [0016]).
	However, it is noted that Cakmakci ‘016 does not teach:
		said display is a microdisplay; and
said outcoupler comprising a non-planar hologram configured as claimed, wherein the non-planar hologram is further configured to direct the light out of the lightguide.
Potnis teaches:
a microdisplay (620; FIG. 6 and [0072], see also [0041]); and
an outcoupler (122; FIG. 1A and [0045], see also [0044]) comprising a non-planar hologram (Abstract (“out-coupler[]… [is] curved”) and [0044] (“‘out-coupler’… refer[s] to… holograms”), see also [0045]), wherein the non-planar hologram is further configured to direct light out of a lightguide (110; FIG. 1A, [0037], and [0043]) (FIG. 1A and [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the display and outcoupler taught by Cakmakci ’16 with: the features taught by Potnis, such that Cakmakci ‘016 as modified teaches: the claimed features, to provide image display.

Regarding claim 11, Cakmakci ‘016 as modified by Potnis teaches:
The lightguide of claim 10, wherein the incoupler is a refractive freeform incoupler (Cakmakci ‘016: [0020] (“freeform surfaces for input coupler 115”), [0032], and [0034] (“Prism structures 625 may be implemented as an array of small obliquely angled partially reflective surfaces…. [E]yepiece 620 may further include an array of prism structures as an input coupler….”), see also [0016] and [0036]).  

Regarding claim 12, Cakmakci ‘016 as modified by Potnis teaches:
The lightguide of claim 11, wherein the refractive freeform incoupler is configured to apply pre-distortion to the light to compensate for optical aberration (chromatic aberrations; [0034]) imparted on the light by the non-planar hologram (Cakmakci ‘016: [0034] (“prism structures at the input region can compensate for lateral chromatic aberrations induced by the output prism structures 625”)).  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cakmakci ‘016 in view of Potnis, in further view of Cakmakci ‘312.

Regarding claim 13, Cakmakci ‘016 as modified by Potnis teaches:
The lightguide of claim 10.  
However, it is noted that Cakmakci ‘016 as modified by Potnis does not explicitly teach:
wherein the distance between the first non-planar major surface and the second non-planar major surface is approximately 2mm.
	Cakmakci ‘312 teaches:
wherein the distance between a first non-planar major surface (225; FIG. 2A and col. 3, ll. 18-20) and a second non-planar major surface (230; FIG. 2A and col. 3, ll. 18-21) is approximately 2mm (col. 3, ll. 22-23 (“the external world surface 230 and the eye-ward facing surface 225 are spaced approximately 2 mm apart”)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: the feature taught by Cakmakci ‘312, to provide a thin eyepiece.  (Cakmakci ‘016: see [0019]; Cakmakci ‘312: see col. 3, ll. 22-24).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/27/2022